20-10887-tmd Doc#84 Filed 11/10/20 Entered 11/10/20 08:45:38 Main Document Pg 1 of 3



                                                                       APPEAL, DeBN−Yes, DISMISSED




                                     U.S. Bankruptcy Court
                                Western District of Texas (Austin)
                               Bankruptcy Petition #: 20−10887−tmd
                                                                                 Date filed:   08/05/2020
    Assigned to: Bankruptcy Judge Tony M. Davis                        Debtor dismissed:       09/14/2020
    Chapter 11                                                               341 meeting:      09/01/2020
    Voluntary                                                   Deadline for filing claims:    11/30/2020
    Asset


    Debtor disposition: Dismissed for Other Reason

    Debtor                                             represented by Mark H. Ralston
    WC 3rd and Congress, LP                                           13155 Noel Road
    814 Lavaca St.                                                    Suite 700
    Austin, TX 78701                                                  Dallas, TX 75240
    TRAVIS−TX                                                         214−499−5544
    Tax ID / EIN: 80−0880413                                          Fax : 214−499−5501
                                                                      Email: mralston@fjrpllc.com

     Filing Date         #                                       Docket Text

                              82   Appellant's Designation of Contents and Issues For Inclusion In Record
                                   On Appeal Filed by Mark H. Ralston for Debtor WC 3rd and Congress,
                                   LP (Ralston, Mark) (related document(s): 78 Notice of Appeal Filed by
                                   Mark H. Ralston for Debtor WC 3rd and Congress, LP ( Filing Fee:$
                                   298.00 ) (Ralston, Mark) (related document(s): 59 Order Dismissing Case
                                   (related document(s): 10 Motion to Dismiss Case, Or, In The Alternative,
                                   For Declaration That Receiver May Remain In Charge Of The Debtors In
                                   Possession filed by Rhonda Bear Mates for Interested Party Gregory S.
                                   Milligan,and Order Dismissing Case 14 Motion to Dismiss Case filed by
                                   William H. Daniel for Interested Party The Roy F. & Joann Cole Mitte
                                   Foundation (Attachments: # 1 Exhibit A # 2 Proposed Order)) (Order
                                   entered on 9/14/2020)), 79 Notice to District Court of Filing of Notice of
                                   Appeal (Appeal filed by WC 3rd and Congress, LP) − Pursuant to Fed. R.
                                   Bankr. P. 8003(d), the Bankruptcy Clerk has transmitted the notice of the
                                   appeal filed in case number 1:20−bk−10887 (Wallace, Adam)
                                   (Attachments: # 1 Order # 2 Docket # 3 Party List)(related document(s):
                                   78 Notice of Appeal Filed by Mark H. Ralston for Debtor WC 3rd and
                                   Congress, LP ( Filing Fee:$ 298.00 ) (Ralston, Mark) (related
                                   document(s): 59 Order Dismissing Case (related document(s): 10 Motion
                                   to Dismiss Case, Or, In The Alternative, For Declaration That Receiver
                                   May Remain In Charge Of The Debtors In Possession filed by Rhonda
                                   Bear Mates for Interested Party Gregory S. Milligan,and Order Dismissing
                                   Case 14 Motion to Dismiss Case filed by William H. Daniel for Interested
                                   Party The Roy F. & Joann Cole Mitte Foundation (Attachments: # 1
     10/13/2020                    Exhibit A # 2 Proposed Order)) (Order entered on 9/14/2020))))




                                                                                                                1
20-10887-tmd Doc#84
             Doc#82 Filed 11/10/20
                          10/13/20 Entered 11/10/20
                                           10/13/20 08:45:38
                                                    23:27:40 Main Document Pg 2
                                                                              1 of 3
                                                                                   2




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

  IN RE:                                            §
                                                    §
  WC 3rd and COLORADO LP,                           §         CASE NO. 20-10887-tmd
                                                    §
          Debtor.                                   §

                             DEBTOR’S STATEMENT OF ISSUES
                       ON APPEAL AND DESIGNATION OF THE RECORD

          In accordance with Bankruptcy Rule 8009(a), Debtor WC 3rd and Colorado, LP,

  (“Debtor”) hereby submits its statement of issues and designation of the record regarding

  Debtor’s appeal from the Order Granting Motion to Dismiss Case [Doc 59].

                                       I.      STATEMENT OF ISSUES

          Did the Bankruptcy Court err as a matter of law in determining that the Debtor, through

  its general partner, lacked the authority to file a voluntary petition for voluntary relief under

  section 301 of the Bankruptcy Code?

                           II.        DESIGNATION OF RECORD ON APPEAL

              Debtor designates the following items for inclusion in the record on appeal:

                                 Description                           Filing Date    Docket No.

   Voluntary Petition                                                   08//05/20            1

   Motion to Dismiss (Milligan)\                                        08/07/20             10

   Motion to Dismiss (Mitte)                                            08/11/20             14

   Response of Debtor to Motions to Dismiss                             08/24/20             40

   Reply (Mitte)                                                        08/26/20             42

   Reply (Milligan)                                                     08/26/20             43



  NOTICE OF APPEAL AND STATEMENT OF ELECTION                                                      Page 1
  5557617.1 FJR 23063.30 (20-10885)

                                                                                                           2
20-10887-tmd Doc#84
             Doc#82 Filed 11/10/20
                          10/13/20 Entered 11/10/20
                                           10/13/20 08:45:38
                                                    23:27:40 Main Document Pg 3
                                                                              2 of 3
                                                                                   2




   Sur-Reply (Debtor)\                                                  09/01/20         51

   Order Granting Motions to Dismiss                                    09/14/20         59


  Dated: the 13h day of October 2020.

                                              Respectfully submitted,

                                               /s/ Mark H. Ralston
                                              Mark H. Ralston
                                              Texas State Bar No. 16489460
                                              Fishman Jackson Ronquillo PLLC
                                              13155 Noel Road, Suite 700
                                              Dallas, TX 75240
                                              Telephone: (972) 419-5544

                                              ATTORNEYS FOR DEBTOR
                                              WC 3rd AND CONGRESS LP



                                      CERTIFICATE OF SERVICE

          I certify that on the 13th day of October 2020, a true and correct copy of the foregoing
  document was sent to all parties receiving notice through the ECF System in this Bankruptcy case
  and to following via first-class mail:

                     Stephen W. Lemmon
                     Streusand, Landon, Ozburn
                      & Lemmon LLP
                     1801 S. MoPac Expressway
                     Suite 320
                     Austin, TX 78746

                     William H. Daniel
                     McGinnis Lochridge LLP
                     600 Congress Avenue
                     Suite 2100
                     Austin, TX 78701


                                                      /s/ Mark H. Ralston
                                                     Mark H. Ralston




  NOTICE OF APPEAL AND STATEMENT OF ELECTION                                                  Page 2
  5557617.1 FJR 23063.30 (20-10885)

                                                                                                       3
